IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR - 51,306-02


 EX PARTE SHANNON CHARLES THOMAS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 710716-B  IN THE 337TH JUDICIAL DISTRICT 

           FROM HARRIS COUNTY            



Per Curiam.

ORDER


	This is a subsequent application for a writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he has newly discovered evidence
of prosecutorial misconduct.
	Applicant was convicted of capital murder on November 4, 1996.  On direct appeal, this
Court affirmed the conviction and sentence.  Shannon Charles Thomas v. State, No.72,701
(Tex.Crim.App. March 31, 1999).  On November 24, 1998, applicant filed his initial application for
writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Thomas, No. WR-


THOMAS   -2-
51,306-01 (Tex.Crim.App. March 20, 2002).  Applicant admits that: 1) the legal basis for this claim
was available when he filed his initial application; 2) he made this legal claim in his original writ;
and 3) it was rejected.  However, he now asserts that the factual basis for this claim was purposefully
hidden from him by the State and that he could not have discovered the factual basis until now, and
that the State's purported misconduct allows him to file and have considered this subsequent
application under Article 11.071, Section 5(a)(1).  Applicant has not shown that the factual basis of
his present claim was not ascertainable through the exercise of reasonable diligence on or before the
date the applicant filed the previous application.  Applicant has failed to meet the requirements for
consideration of this subsequent application under Article 11.071, Section 5.  This application is
dismissed as an abuse of the writ and his motion for stay of execution is denied.
	IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2005.
Do Not Publish